Exhibit 10.10
EZCORP, Inc. Fiscal Year 2010 Incentive Compensation Program
EZCORP
FY 2010 Incentive
Compensation Program

 



--------------------------------------------------------------------------------



 



FY 2010 Incentive Compensation Program
Policy
It is a policy of EZCORP, Inc. and its wholly owned affiliates (also referred to
as “the Company”) to offer a total compensation package which is commensurate
with the job assigned, competitive within the affiliated industry, and
reflective of the value of each individual’s performance and overall
contribution towards the short and long term success of the Company.
As a supplement to the base compensation paid and stock awards granted by
EZCORP, the Company offers the FY2010 Incentive Compensation Program (the
“Program”) to reward the accomplishment of corporate, business unit, and
personal objectives for select key associates. This Program is designed to
motivate selected associates to strive for excellence in both Company and
specific personal objectives and provides incentive compensation awards for
their achievement.
Objectives
The primary objectives of the EZCORP Incentive Compensation Program are:

  1.   To provide an incentive for individuals to drive their performance to
achieve strategic Company and personal objectives.     2.   To attract, retain
and motivate top-quality associates who are able to add significant value to the
Company’s performance.     3.   To provide incentive compensation opportunities
which are competitive for the associate levels and the affiliated industry.

Eligibility for Participation
The Compensation Advisory Group (President/CEO, SVP Administration and the SVP &
General Counsel) will select the positions that will participate in the Program.
Participants are generally selected from positions that typically have
incentive-based compensation components in the industry and from individuals who
make meaningful and substantial contributions to the business. Participation in
the Program will be determined prior to the beginning of the fiscal year.
Eligible associates will usually be drawn from:

  1.   Officers and Executives of the Company.     2.   Regional and Corporate
Director Level Management     3.   Key Management individuals as determined by
the Compensation Advisory Group and approved by the Board Compensation
Committee.

 



--------------------------------------------------------------------------------



 



Setting of Financial Measurements and Individual Objectives
Company Objective:
The President/CEO will recommend, and the Board of Directors will approve,
specific financial measures that, along with Individual Objectives, will be used
to determine the incentive awards for the year.
Individual Objectives:
The Executive Committee will determine overall departmental objectives and
assign some or all of those objectives as Individual Objectives to specific
individual participants. Individual Objectives may be either business financial
objectives, such as operating income, or strategic objectives that are related
to specific projects, operational responsibilities or plan implementations.
Awards will be based on the level of attainment of both the Company Objectives
and the Individual Objectives of each participant. However, the Board of
Directors will set a minimum financial threshold that must be attained for any
incentive compensation to be paid.
Company management will conduct periodic progress reviews with participants
during the year in Key Performance Review (KPR) meetings to monitor progress and
ensure on-going focus and alignment.
FY 2010 Company Objectives and Incentive Targets
Net Income will be used as the Company Objective to determine actual financial
award payouts for FY2010. For purposes of this Program, “Net Income” is defined
as the net income shown on the audited financial statements. Except for the
Chairman of the Board, President/CEO and EVP & COO, the Compensation Committee
may adjust the “Net Income” for any special items, charges and credits, which
the Board Compensation Committee, in its sole discretion, determines are unusual
or infrequently occurring events or situations and also are not subject to the
direct control of management. The Company Objective for the Chairman of the
Board, President/CEO and EVP & COO may not be changed after being established
prior to the beginning of the fiscal year.
The payout based upon financial participation for a participant can be read from
the following matrix based on FY2010 “Net Income.”

                          Net Income   Minimum   Target   Maximum
 
                       
Bonus Payout
    50 %     100 %     150 %

The Net Income goal required for bonus payout at each of the above levels
(“Minimum,” “Target” and “Maximum”) shall be set by resolution of the Board of
Directors and communicated to each plan participant.
FY 2010 Individual Objectives and Incentive Targets

  1.   The Board Compensation Committee establishes all of the Incentive
Compensation Program objectives for the Chairman of the Board, the President/CEO
and the EVP & COO. The Chairman of the Board, President/CEO and the EVP & COO do
not have Individual Objectives as defined by this Program and will have their
incentive award determined solely by the

 



--------------------------------------------------------------------------------



 



      achievement of the overall Company’s Financial Objectives (including
individual business financial results) as approved by the Board Compensation
Committee.     2.   The Executive Committee establishes Departmental Objectives
for FY2010 for all other participants. Based upon those Departmental Objectives,
participants are assigned Individual Objectives for the FY2010 Incentive
Compensation Program. Except for the Company Objectives of the Chairman of the
Board, the President/CEO and the EVP & COO, these Individual Objectives are
subject to revisions based upon changing circumstances as deemed appropriate by
the President/CEO throughout the year.     3.   The quality of the output of
specific Individual Objectives is a substantial portion of the payout rating. To
ensure consistency in the scoring of the performance in achieving Individual
Objectives by individual participants, the following definitions and payout
structure are provided:

     
* Achieved or exceeds the target goal
  Payout 100%
* Slight miss of the target goal
  Payout 50% or 75%
* Miss minimum target goal
  Payout zero

  4.   The Individual Objectives portion of the incentive award is maximized at
100% of the allocated percentage. However, if the Company achieves the maximum
payout level for the Company Objective, specific Individual Objectives may be
rated as high as 150% for participants if the performance justifies that rating.
For participants, other than the Chairman of the Board, the President/CEO and
the EVP & COO, the Executive Committee will determine scores to be given.     5.
  The relative weighting of Company and Individual Objectives will be determined
based upon the individual position and the amount of control they have on the
achievement of the Objectives. Therefore, individual participants will have
different weighting between Company and Individual Objectives, as determined by
the Executive Committee or the Board Compensation Committee, as appropriate, and
communicated to each participant.

 



--------------------------------------------------------------------------------



 



Calculation of Incentive Compensation Payout
The Company Objectives and the Individual Objectives will be scored based upon
the actual results achieved for the Program year. Each participant’s actual
payout will be determined using the formula below:

                      A.  
% Company Objective Participation
            %   (A1)   (assigned, see personal documentation)    
 
                   
Matrix Rating
            %   (A2)   (Company financial goal; percent achievement)    
 
                   
(A1 x A2) =
            %   (A3)   (Company Objective Factor)    
 
                   
 
                B.  
% Individual Objectives Participation
            %   (B1)   (assigned, see personal documentation)    
 
                   
Weighted Rating for Individual Objectives
      %   (B2)   (sum of all individual objective ratings divided    
 
                    by the number of assigned objectives)    
 
                   
(B1 x B2) =
            %   (B3)   (Individual Objective Factor)    
 
                   
 
                C.  
Base Salary as of October 1, 2009
  $             (C1)        
 
                   
Participation Factor
            %   (C2)   (Sum of A3 + B3)    
 
                   
(C1 x C2) =
  $             (C3)   Incentive Payout    
 
               

Calculation Example:

1.   Participant has a base salary = $60,000   2.   Participant has a Company
Objective incentive potential of 5% of Base Salary   3.   Participant has a
Individual Objective incentive potential of 10% of Base Salary   4.   The
Company achieves Net Income resulting in a 100% financial payout   5.  
Participant achieved 100% of overall weighting for Individual Objectives

                      A.  
Company Obj. Potential
    5 %   (A1)   (assigned, see personal documentation)    
 
                 
Company Matrix Rating
    100 %   (A2)        
 
                 
(A1 x A2) =
    5.0 %   (A3)   (Company Factor)    
 
                 
 
                B.  
Individual Obj. Potential
    10 %   (B1)   (assigned, see personal documentation)    
 
                 
Weighted Rating
    100 %   (B2)   (sum of all individual objective ratings    
 
              divided by the number of assigned objectives)    
 
                 
(B1 x B2) =
    10.0 %   (B3)   (Objective Factor)    
 
                 
 
                C.  
Base Salary a/o 10/1/09
  $ 60,000     (C1)        
 
                 
Participation Factor (A3 + B3)
    15.0 %   (C2)   (Sum of Company Factor and Individual    
 
              Factor)    
 
                 
(C1 x C2) =
  $ 9,000     (C3)   Incentive Payout    
 
             

 



--------------------------------------------------------------------------------



 



Incentive Program Funding
Funding for the Incentive Compensation Program will be based on the number of
participants selected for the individual Program year and their individual level
of participation. At the beginning of each fiscal year, a budget will be
established based on participant information and on economic, operational and
financial profitability. The full amount of the Program payouts will be included
in the administrative expense of the Company prior to the determination of the
Company’s final results for ICP purposes. Therefore, the funding of the ICP
payouts is a part of the financial results of the Company for incentive
calculations.
Administration of the Program
Amendments to or termination of the Program
While it is the intention of the Company to provide an incentive compensation
plan annually, the Company, with the approval of the Compensation Committee,
reserves the right to:

  •   Amend or modify the incentive plan in its entirety;     •   Suspend or
terminate the Program at any time.     

Performance Measurement

  1.   Except for the Chairman of the Board, the President/CEO and the EVP & COO
(whose awards are determined by the Board Compensation Committee based upon
their specific criteria), the Executive Committee, at its sole discretion, will
score each Individual Objective and the individual performance of each ICP
participant as it relates to that specific Individual Objective. Participants
who share a common Individual Objective may be rated differently based upon
their contribution to the achievement or lack of achievement of that specific
objective.     2.   The fact that an associate is initially selected as eligible
to participate in the ICP does not mean that he or she is entitled to or
guaranteed receipt of an incentive compensation award.     3.   Actions taken by
a participant in the Program to enhance his or her incentive pay at the expense
of the long-term benefit of the Company will result in the participant being
disqualified as a Program participant, at the sole discretion of the Company.  
  4.   Except for the Chairman of the Board, the President/CEO and the EVP &
COO, if it can be determined by the Company, at its sole discretion, that a
participant’s actions throughout the ICP year did not support or actually worked
against their team’s ability to meet its objective, the participant will not
receive any incentive compensation award even if all of the objectives are
obtained. For the Chairman of the Board, the President/CEO and the EVP & COO,
the Board Compensation Committee will make this determination and their decision
will be final and binding.     5.   The Compensation Advisory Group reserves the
right, in its sole discretion, to establish the measurement systems associated
with this Program and to approve in advance, departmental and Individual
Objectives.

 



--------------------------------------------------------------------------------



 



  6.   Any participant who receives an “UNSATISFACTORY” appraisal rating as
determined by the Company or the Board Compensation Committee, in its sole
discretion, for the incentive period will not be eligible for an incentive award
for that period. Incentive awards for participants with a “MARGINAL” appraisal
rating (except for the Chairman of the Board, the President/CEO and the EVP &
COO) for the incentive period must be approved by the President/CEO in writing
before being awarded.

No Implied Contract
The information presented in this Program shall not in any way be construed to
constitute a binding employment or compensation contract between the Company and
its associates, nor shall it in any way affect the “employment-at-will
relationship” between associates and the Company.
Rules Concerning Awards Payments and Participation

  1.   Participants normally must be employed with the Company at the time
incentive payments are made to be eligible to receive an award unless:

  a.   The participant is taking normal retirement.     b.   The participant has
been approved, in writing, by the Board Compensation Committee to receive a
bonus award payout at a time when the participant is no longer actively
employed.

  2.   In the event of either of the two exceptions above, the participant will
be eligible to receive a prorated amount of the bonus award based upon the
portion of the bonus year that they were actively employed by the Company.    
3.   Participants who voluntarily or involuntarily leave the service of the
Company shall not be entitled to receive an award at the end of the Program
year, except as noted above.     4.   Except for the Chairman of the Board, the
President/CEO, the EVP & COO and all company executive officers, recommendations
to include a new hire, change a participant’s incentive level or add a promoted
associate into the Program at any time during the Program year must be approved
by the President/CEO. This action is mandatory before informing any associate of
their participation in the Program. Partial year participant awards, if any,
will be prorated based upon full months of the associate’s inclusion into the
Program and their achievement of Program year objectives.     5.   Associates
hired after the second fiscal quarter (March 31, 2010) will not normally be
eligible for participation until the following Program year. The President/CEO
must approve any exceptions to the above in advance. Approval of such exception
is mandatory before informing any associate of their participation in the
Program.

Discretionary Awards
The President/CEO will have the authority to award “discretionary bonuses” at
year-end. These awards will be granted to individuals based upon the associate’s
contribution toward either the achievement of

 



--------------------------------------------------------------------------------



 



the Company’s strategic objectives or the FY2010 financial plan. Individual
awards will not exceed $5,000; aggregate of awards will not exceed $50,000
annually.
Effective Date of the Program:
This Program shall be in effect for the fiscal year 2010.
Approvals:

                /s/ Joseph L. Rotunda    Date: 10-1-09  Joe Rotunda     
President & Chief Executive Officer              /s/ Robert A. Kasenter    Date:
10-1-09  Robert Kasenter      Sr. Vice President, Administration             
/s/ Thomas H. Welch, Jr.    Date: 10-1-09  Thomas Welch      SVP & General
Counsel, Secretary to the Board Confirming Compensation Committee Approval     
 

 